DETAILED ACTION
Receipt of Arguments/Remarks filed on January 14 2021 is acknowledged. Claims 1-14, 16, 18-19 and 30 were/stand cancelled. Claim 41 was amended.  Claims 42-45 were added.  Claims 15, 17, 20-29 and 31-45 are pending. Claims 36 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on August 5 2019. Claims 15, 17, 20-29, 31-35, 37-39 and 41-45 are directed to the elected invention.	

Withdrawn Objections/Rejections
	The amendments filed January 14 2021 have overcome the rejection of claim 41 under 35 USC 112b.  The recitation precipitated calcium carbonate was removed from the claim. 

New and modified Objections/Rejections Necessitated by the Amendments filed January 14 2021

Claim Objections
Claim 43 is objected to because of the following informalities:  The acronym “SRCC” is not defined in the claims.  When an acronym is used in a claim set, it should be defined the first time it appears in the claims.  For the purposes of examination, the term “SRCC” is interpreted to mean surface reacted calcium carbonate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high relative humidity" in claim 43 is a relative term which renders the claim indefinite.  The term "43" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification provides no limiting definition of the term “high”.  Since no definition is provided, the metes and bounds of the claim are unclear as what constitutes a high relative humidity is not disclosed.  This is in contrast to claim 44 which recites a specific humidity range which is not indefinite.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 17, 20-29, 31-35, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gane et al. (USPGPUB No. 20120052023, cited in the Office action mailed on 8/28/19) in view of Yaniv (USPGPUB No. 20030213937, cited on PTO Form 1449) and Corkery et al. (USPGPUB No. 20110223297, cited in the Office action mailed on October 21 2020).
Applicant Claims
	The instant application claims a method for controlling, reducing or preventing caking of a particulate composition, the method comprising adding to particulate composition a surface-reacted calcium carbonate, wherein the surface-reacted calcium carbonate is a reaction product of natural ground \calcium carbonate with carbon dioxide and at least one acid in an aqueous medium, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source, wherein the surface-reacted calcium carbonate has an intra-particle intruded specific pore volume within the range of 0.150 to 1.300 cm3/g, calculated from a mercury intrusion porosimetry measurement.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Gane et al. is directed to controlled release active agent carrier.  The carrier is a surface-reacted natural or synthetic calcium carbonate (paragraph 0018).  Natural calcium carbonate is selected from the group comprising marble, chalk, calcite, dolomite, limestone and mixtures thereof (paragraph 0021).  To form the surface-reacted calcium carbonate the natural or synthetic calcium carbonate is treated with an acid and then treated with carbon dioxide.  If a strong acid such as sulphuric acid or hydrochloric acid is used for the acid treatment, then carbon dioxide is automatically formed.  Alternatively or additional, the carbon dioxide can be supplied from an external source (paragraphs 0025-0027).  The surface-reacted natural or synthetic calcium carbonate has a specific surface area from 5 to 200 m2/g when measured using nitrogen and the BET method according to ISO 9277 (paragraph 0042).  The weight median grain diameter is from 0.1 to 50 µm (paragraph 0043).  The intra-particle porosity as measured from a mercury porosity measurement is from 5 to 50 vol% (paragraph 0048).  The intra-particle porosity determined as the pore volume per unit particle volume is in the range from 20 to 99 vol.% (paragraph 0049).  Example 1 teaches reaction of dry natural calcium carbonate with phosphoric acid.  It is taught any active agent, for any application, can be useful.  Agents include scented or flavoring agents (paragraph 0052 and claim 10).  The surface reacted precipitated calcium carbonate comprises an insoluble, at least partially crystalline calcium salt of said anion formed on the surface of at least part of the precipitated calcium carbonate (paragraph 0034).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Yaniv is directed to precipitated aragonite and a process for producing it.  Taught is particulate calcium carbonate (abstract and paragraph 1).  The carbonate is reacted with carbon dioxide (paragraph 3 and 62), carboxylic acids (paragraph 61-62) in aqueous slurry (paragraph 62).  The product of the present invention can be used as an anticaking material (paragraph 67).  A food composition is taught (paragraph 67). The particulate products may have a surface area of 15m2/g (paragraph 163). The material can be used in most of the consumer product that the prior art particulate calcium carbonate is being used.  This includes as an encapsulating agent for flavors and fragrances, pharmaceuticals, and agrochemicals or as an anticaking agent (e.g. in powders or detergent powders, in pharmaceuticals, agrochemicals, food and feed formulations) (paragraph 0068).  The porous nature makes it a preferable candidate to serve as an anticaking agent (paragraph 0527).  The carbonate can be used with any pharmaceutical actives, cosmetic actives, scents or flavoring agents or agricultural actives (paragraph 0052).  
Corkery et al. is directed to an anti-caking agent for flavored products.  It is taught that solid flavorants and flavoring compositions are known to experience an effect known as caking.  Caking occurs when multiple particles of solid flavorant or flavoring composition bind together through physical bridging or compaction.  Caking can reduce the effectiveness of flavor perception because it can reduce the surface area of solid flavorant available to be dissolved in the mouth of the consumer 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gane et al., Yaniv and Corkery et al. utilize the surface-reacted calcium carbonate of Gane et al. loaded with flavorant in a method of anti-caking.  One skilled in the art would have been motivated to utilize the carbonate in this manner as Yaniv recognizes that both encapsulation of actives as well as anti-caking are well known uses of calcium carbonate.  Corkery et al. recognizes the use of anti-caking particles with flavorants to prevent the caking of the flavorant on the surface of food products or in food products. Since the carbonate of Gane et al. is porous it makes a preferable candidate to serve as an anticaking agent as taught by Yaniv.  Inclusion of the flavorant would not only prevent caking but also allow for the controlled release and prevention of degradation of the flavorant as taught by Corkery et al. One skilled in the art would have been motivated to add the carbonate as an anticaking agent in powdered foods as suggested by Yaniv and Corkery et al.
prima facie case of obviousness exists. See MPEP 2144.05.
	Regarding claims 25-29, Gane et al. teaches a weight median diameter that overlaps with the instant claims.  The instant specification (page 8) recognizes that the weight may correspond to the volume if the density of the particles is equal.  Since Gane et al. teaches the surface-reacted calcium carbonate is made in the exact same manner (i.e. same source of calcium carbonate, same acids and same carbon dioxide), it is reasonable to conclude the surface-reacted calcium carbonate would have at least an overlapping volume median diameter.
	Regarding the claimed intra-particle intruded specific pore volume, Gane et al. teaches a pore volume measured in the same manner but reported differently.  It is believed that the volume overlaps with the instantly claimed range as the instant specification refers to WO 2010037753 on page 21 for further details on the porosity of the intra-particle intruded specific pore volume.  This reference reports the exact same pore volume as reported in Gane et al.  Therefore, this coupled with the fact that the same method of making the surface-reacted calcium carbonate is taught in Gane et al. leads the examiner to believe the pore volumes overlap.

Claims 15, 17, 20-29, 31-35, 37-39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Gane et al. in view of Yaniv  and Corkery et al. as applied to claims 15, 17, 20-29, 31-35, 37-39 and 41 above and in further view of Chapello (USPGPUB No. 20060193958).
Applicant Claims
	The instant application claims the surface-reacted calcium carbonate is in an amount of about 1.0 wt.% to about 2.0 wt.%.
	The instant application claims wherein a 1.0 % SRCC sample exhibits anticaking for three days of high relative humidity.
	The instant application claims wherein the particulate composition remains a powder over a three-day period.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Gane et al., Yaniv and Corkery et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While the prior art suggests the use of surface-reacted calcium carbonate as an anti-caking agent, the cited art does not expressly teach how much to add for anti-caking purposes nor does it discuss humidity conditions.  However, these deficiencies are cured by Chapello.
	Chapello is directed to a brown sugar substitute.  The degree and speed at which the brown sugar substitute will cake is directly related to the relative humidity at which the sugar is stored.  At high relative humidity, minimal caking may occur.  However at more conventional relative humidity, the brown sugar substitute will like form hard clumps (paragraph 0013).  The sugar substitute include an anti-caking agent.   The anti-caking agent may be present in an amount sufficient to prevent the caking of the substitute.  Amounts of anti-caking agent include 1.25 to 5% by weight with a more 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gane et al., Yaniv, Corkery et al. and Chapello and utilize the surface-reacted calcium carbonate as an anti-caking agent in an amount from 1.25 to 2.5%.  One skilled in the art would have been motivated to utilize this amount as it is a known amount of anti-caking agent to be utilized in food compositions as taught by Chapello.
	Regarding claims 43-45, firstly, as recognized by Chapello, the caking ability of a food product depends on the humidity.  One skilled in the art would have been motivated to include an anti-caking to a food product wherein caking can occur.  Secondly, these claims merely states the result of the limitations in the claim.  Gane teaches the same surface reacted calcium carbonate.  Thus it would be expected that the same anticaking agent would have the same anticaking ability as claimed.  
	
	
Response to Arguments
Applicant’s arguments filed January 14 2021 have been fully considered but they are not persuasive. 
Applicant’s argues (1) a skilled artisan would not reasonably predict that surface reacted calcium carbonate would control, reduce or prevent caking of a particulate composition.  Applicant argues that the Examiner appears to consider all forms of calcium carbonate as equal.  However, the instant specification shows that surface 
Regarding applicant’s first arguments, firstly, Gane teaches the exact same SRCC as instantly claimed.  Applicant has not argued the SRCC is not the same nor have they demonstrated it isn’t the same as instantly claimed.  Yaniv while teaching a precipitated calcium carbonate still teaches reaction of a calcium compound with an acid and carbon dioxide to produce a precipitated calcium carbonate.  While Applicant argues the specification shows the instantly claimed SRCC is better than a precipitated calcium carbonate or a natural ground calcium carbonate, the examiner only sees data for natural ground not precipitated calcium carbonate.  Page 30 of the instant specification discusses the various material utilized they include monocalcium phosphate, natural ground calcium carbonate, amorphous silica precipitate, calcium citrate and the SRCC examples.  Secondly, as addressed in previous Office Actions, there isn’t a single variable difference so there is no way to establish it is the surface-reacted portion of the invention that causes the improved anti-caking. The examiner noted that not only does porosity affect the ability to provide an anti-caking effect but so 50 of the comparative examples are 2.9, 2.2 and 15 µm whereas the surface reacted calcium carbonate is 7.3 µm and 30.4 µm not ranges as argued.  So only the silica with a diameter of 15 µm falls within the particle size of the examples.  But the surface area of these silica particles is not stated.  Furthermore, this silica example behaves similar to the instant example wherein the particle size is 7.3 µm.  The only constant is the amount of anti-caking agent utilized.    Applicant’s arguments do not establish the unexpectedness of the instantly claimed SRCC as an anticaking agent.  One skilled in the art would expect that a calcium carbonate can be utilized as an anticaking agent not only based on the teachings of Yaniv but also Corkery et al.  While the SRCC claimed is a better anticaking agent than natural ground calcium carbonate, it does not appear to be better over the full scope of the claims when compared to calcium citrate or even silica.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  The data in the specification does not establish this.
Applicant argues that (2) there is no articulated reasons as to why a skilled artisan in possession of Yaniv would apply the methods in Yaniv to the surface modified calcium carbonate in Gane.  Yaniv emphasizes aragonite which is precipitated calcium 
Regarding applicant’s second arguments, firstly, the examiner does not see where aragonite is shown as a poor anti-caking agent.  Secondly, the rejection is not based on modifying Yaniv to arrive at the instantly claimed invention. The primary reference Gane teaches the same surface modified calcium carbonate as claimed.  Gane does not teach the use of such in a method of controlling, reducing or preventing caking of a particulate composition.  Yaniv was utilized to show that not only is calcium carbonate known to be useful in encapsulating material, like what is taught in Gane, but it is also known to be useful as an anti-caking agent.  What Yaniv teaches is that the PCC of the invention can be used in most of the consumer product that the prior art particulate calcium carbonate is being used.  Since the material of Gane is a particulate calcium carbonate, these two references would suggest that that the material of Gane can also be used in methods in which particulate calcium carbonate can be utilized. While Yaniv does not teach natural calcium carbonate, Yaniv still recognizes that surface modified calcium carbonate can be utilized as an anti-caking agent.  Applicants have not demonstrated the unexpectedness of the source of the calcium carbonate.  Calcium carbonate is a well-known as an anticaking agent as acknowledged by Applicant on page 2 of the instant specification.  If surface modified precipitated calcium carbonate still serves as an anti-caking agent, then why wouldn’t  surface modified natural calcium carbonate also be able to serve as a an anti-caking agent.  This is .   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616